DETAILED ACTION
	This office action is in response to the election and amendment filed October 14, 2020.  In accordance with this amendment, claims 13 and 18 have been amended to depend from independent claim 1.  As such, the Examiner agrees to rejoin these dependent claims with Group I.
	Claims 1-21 are pending (claims 12, 14-17, and 19-21 are withdrawn from consideration as being related to non-elected Groups).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, 13, and 18, in the reply filed on October 14, 2020 is acknowledged.  The Examiner notes that Applicant only traversed the election to claims 13 and 18, which have been amended to depend from claim 1.  Accordingly, Group I now comprises claims 1-11, 13, and 18.  The Examiner maintains the restriction to non-elected claims 12, 14-17, and 19-21.  That restriction has been made FINAL.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on May 19, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Budd et al. US 2018/0011246 A1.
Budd et al. US 2018/0011246 A1 teaches (ABS; Figures 1A-1D, 5A-5E; corresponding text, see paragraphs [0026], [0040], [0044]; Claims, see 1, 6, 14) a device (Figs. 1A-1D and 5A-5E, para [0040]) comprising: a silicon platform 112/512 (silica is “silicon dioxide” which meets the term “silicon”, para [0033], for examples of the material used for the photonic platform made of semiconductor in Budd) having a pit (negative space) formed in the silicon platform, the pit being defined at least in part by a sidewall (sides) and a base (bottom); a chip 110/510 positioned inside the pit, the chip 
Regarding independent claim 1, Budd et al. ‘246 does not expressly teach that the side of the chip 110/510 is formed “by a cleaved or diced facet” and that such same side includes the recess in this side defined by an etched facet.  In other words, there is no express and exact teaching of the method for making the chip by cutting/dicing/cleaving and etching.  
However, Budd et al. ‘246 teaches (para [0044], [0049]) using etching steps and cleaving steps in order to fabricate the optical sub elements of the overall device found in Budd.  One having ordinary skill in the art at the time of the effective filing date would have found as obvious manufacturing the features of the “device” found in claim 1 above by these recognized lithographic steps.  Budd in fact points out to these known ways to cut/cleave, and create space (such as recess by etching) in paragraphs [0044] and [0049]).  For these reasons, one having ordinary skill in the art would have KSR v. Teleflex, 127 S.Ct. 1727 (2007).
	Additionally, the Examiner fully incorporates, and agrees with, the logic and rationale found in the Written Opinion and Search Report for corresponding PCT/US2019/062642.  See Section 1.1.  For these reasons, the Examiner reiterates that sole pending independent claim 1 is obvious over Budd.  

	Regarding dependent claims 2, 3, 7-9, 11, and 13, these features are obvious over Budd standing alone as obvious design choices and would have been easily recognized by one having ordinary skill in the art at the time of the effective filing date.  KSR.  The Examiner again incorporates the Written Opinion in Section 1.2.  There is no clear structural combination of features in any claim 2, 3, 7-9, and/or 11 that serves to patentably distinguish from Budd.  Note that claim 13 merely recites substantially parallel features which could be accomplished with etching to a certain depth.  

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Budd et al. US 2018/0011246 A1, as applied to claims 1-3 above, and further in view of Doerr US 2005/0036739 A1.
Regarding base independent claim 1 and dependent claims 2-3, see the full obviousness rejection above to Budd et al. ‘246.
Regarding further dependent claims 4 and 10, Budd et al. ‘246 does not expressly teach these additional features.

Since Budd and Doerr are both from the same field of endeavor, the purpose disclosed by Doerr would have been recognized in the pertinent art of Budd.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teachings of Doerr, for the missing features of claims 4 and 10, in the device of Budd, as means for including differing waveguide features in the chip area to allow for improved waveguide coupling by using recognized means for coupling through a substrate/base platform.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, there is no patentable distinction found over Budd and further in view of Doerr for dependent claims 4 and 10.  
Additionally, the Examiner fully incorporates, and agrees with, the logic and rationale found in the Written Opinion and Search Report for corresponding PCT/US2019/062642.  See Section 1.3.  For these reasons, the Examiner reiterates that dependent claims 4 and 10 are obvious over Budd and Doerr.

Claims 5, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Budd et al. US 2018/0011246 A1, as applied to claims 1-2 above, and further in view of Krasulick et al. US 2015/0098676 A1.
Regarding base independent claim 1 and dependent claim 2, see the full obviousness rejection above to Budd et al. ‘246.
expressly teach these additional features.
Krasulick et al. US 2015/0098676 A1 (Figs. 4E-5E; Claims, see 1 and 14) teaches contact metals arranged on and near a chip, for the same purposes and features as those dependent claims 5, 6, and 18.  The metal contacts and uses thereof are recognized in Krasulick in combination with optical waveguides (Fig. 8, para [0068]).  
Since Budd and Krasulick are both from the same field of endeavor, the purpose disclosed by Krasulick would have been recognized in the pertinent art of Budd.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teachings of Krasulick, for the missing features of claims 5, 6, and 18, in the device of Budd, as means for including differing waveguide features in the chip area (metal contacts, etc.) to allow for improved waveguide coupling by using recognized means for coupling through a substrate/base platform.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, there is no patentable distinction found over Budd and further in view of Krasulick for dependent claims 5, 6, and 18.  
Additionally, the Examiner fully incorporates, and agrees with, the logic and rationale found in the Written Opinion and Search Report for corresponding PCT/US2019/062642.  See Section 1.4.  For these reasons, the Examiner reiterates that dependent claims 5, 6, and 18 are obvious over Budd and Krasulick.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-D.

-Reference A to Anderson is pertinent to a photonic chip in a pit of a substrate, with optical waveguide coupling features (see Figs. 5 and 9-11).
-Reference B to Klamkin is pertinent to a photonic integration with flip chip bonding and the sequence of Figs. 16a-e.
-Reference C to Funabashi is pertinent to a semiconductor and waveguide coupling at an angled feature.
-Reference D to Kato is pertinent to an optical waveguide and device 131/132 located in a pit/recess with coupling features.

Applicant’s cooperation is requested to make substantial structural amendments to sole examined independent claim 1 in view of the very close prior art of Budd.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             January 15, 2021